A SECTION of land was reserved by an Indian treaty for certain minors — they having no right to sell it, however, without the consent of the president of the U. States. The land was afterwards located, and a part of it sold and conveyed, under an order of the Probate Court, for the support of the minors; but the land thus sold being imperfectly described in the deed, the president refused his assent to the sale.' Held, that the purchaser might, by a bill filed in the Probate Court, obtain a correct survey and conveyance of the land.